By the Court:
— Let the affidavits be read; they are not read to contradict the record. The serviceof a summons by leaving a copy with the defendant’s wife is not a good service, unless the wife is at the [*] time of the service, at the residence of the defendant. It is to repel an inference which may possibly be drawn from the return, that as the summons was served on the wife of the defendant, it may be presumed that it was at his place of residence; to take away this presumption, it is proper to read the affidavits.
The affidavits being read, fully proved the facts as stated by Mr. Yan Arsdale. — On which the Court
Reversed the judgment.